Citation Nr: 1525278	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that proceeding is of record.

Notably, in the February 2012 rating decision, the RO did not adjudicate the issue of whether new and material evidence had been received to reopen a claim for service connection for hepatitis.  Rather, the RO adjudicated the issue on the merits.  The Board has determined that adjudication of the new and material evidence issue is not prejudicial because the decision below is favorable to the Veteran.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The merits of the underlying claim for service connection for hepatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1976 letter decision, the RO denied service connection for hepatitis based on a lack of current residuals.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the December 1976 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis.


CONCLUSIONS OF LAW

1.  The December 1976 rating decision, which denied service connection for hepatitis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the December 1976 rating decision is new and material, and the claim for entitlement to service connection for hepatitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1976 decision letter, the RO denied service connection for hepatitis, noting that there was no residual disability that might have resulted from in-service hepatitis.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the December 1976 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.156(b), 20.1103.

The evidence received since the December 1976 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  In particular, a February 2014 VA medical statement indicates that the Veteran likely manifested hepatitis C symptoms some time prior to 2011, which is the earliest record of treatment at the VA medical center.  The examiner stated that based on the Veteran's current hepatitis B virus serology, it appears that he was not previously exposed to hepatitis B, as is reflected in the service treatment records.  Also, the examiner stated that there was a positive total hepatitis A antibody in 2011 that may indicate prior hepatitis A exposure.  Notably, the record reveals a notation of hepatitis A and negative hepatitis associated antigen in July 1975.  Furthermore, a March 2013 VA practitioner stated that the Veteran probably had hepatitis A during service and certainly may have picked up hepatitis at that time as well.  In addition, the Veteran has testified that he believes the hepatitis testing conducted in 1975 was inaccurate; thus, he contends that he was misdiagnosed with hepatitis B when he quite possibly had hepatitis C during active duty.  See Board Hearing Transcript at 10-12. 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for hepatitis is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection hepatitis is reopened.  


REMAND

A remand is required to obtain a VA examination and medical opinion regarding the nature and etiology of the Veteran's hepatitis. 

The Veteran has contended that the initial onset of his hepatitis C was during active service.  The Veteran has identified his in-service drug use as his only risk factor and denies any post-service drug use.  In this respect, he has testified that he was physically intimidated and forced to use drugs by his peers.  See Board Hearing Transcript at 5-6.  In this regard, the Veteran states that any disability arising from such drug use should not be construed as willful misconduct.  During the hearing, the Veteran specifically requested the AOJ obtain his personnel records. 

Service treatment records indicate that the Veteran was diagnosed with viral hepatitis B during active duty which was noted to be related to improper use of psychostimulants, opium, opium alkaloids and derivatives.   The Veteran has alleged that testing for hepatitis in 1975 was inaccurate and unreliable.  As such, the Veteran asserts that he developed hepatitis C during active duty as opposed to hepatitis B.  Two VA medical practitioners also provided opinions regarding a relationship between hepatitis C and service.  Thus, there is evidence that the Veteran's current symptoms may be related to his military service but insufficient medical evidence to make a decision on the claim without a VA examination.  

Moreover, the record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits that may be relevant to the issue on appeal.  If there is a reasonable possibility that the records are relevant to a veteran's claim, VA is required to assist in obtaining SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, on remand, the AOJ should attempt to secure any SSA decision to grant or deny benefits and the records upon which the decision was based. 

Finally, the record reflects that the Veteran receives VA treatment; however, it appears that these records may be incomplete, as detailed below, and outstanding records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate federal custodian and request a full copy of the Veteran's service personnel records, to include the 201 file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the appropriate VA Medical Center and obtain and associate with the virtual claims file, all outstanding records of treatment, to include records dated in and after July 2011 from the Togus VA Health Care System.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After any additional evidence is associated with the claims file, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his hepatitis.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including service treatment records.  An explanation for all opinions expressed must be provided. 

The examiner must then opine as to whether it is at least as likely as not (50 percent probability or greater), that any form of hepatitis had its clinical onset in service or is otherwise etiologically related to the Veteran's military service, to include any reported risk factors, such as his reported in-service drug use.  

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must discuss, to the extent possible, the first manifestations of any diagnosed hepatitis, A, B, or C.  The examiner must consider the following:  1) the Veteran testimony that he did not have any post-service drug use; 2) the Veteran's contention that the in-service diagnosis of viral hepatitis B was inaccurate based on the tests available at the time; 3) the March 2013 VA medical practitioner opinion; 4) the February 2014 VA treatment record containing a etiological opinion; and 5) STRs showing treatment for anorexia, nausea, malaise, jaundice, dark urine, and pale stool during service.

In responding to the above questions, the VA examiner should provide a detailed explanation of relevant facts, tests, and medical principles, regarding the development and diagnosis of the different types of hepatitis viruses.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


